                        4:21-cv-04134-SLD-JEH # 1            Page 1 of 3
                                                                                                   E-FILED
                                                                      Monday, 16 August, 2021 03:30:21 PM
                                                                              Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                ROCK ISLAND DIVISION

TRUPHENA NYANCHAMA,                           )
                                              )
                      Plaintiff,              )
                                              )
       vs.                                    )       Case No.:
                                              )
GENESIS MEDICAL CENTER,                       )
                                              )
                      Defendant.              )

                            COMPLAINT AND JURY DEMAND

       NOW COMES, plaintiff, Truphena Nyanchama by (hereinafter referred to as

“Truphena”) and through her attorney Stephen T. Fieweger, and for her complaint against the

defendant Genesis Medical Center states as follows:


       1.      That Truphena Nyanchama is a resident of Bettendorf, Iowa and at all times

relevant to this cause of action was employed by the defendant Genesis Medical Center.


       2.      That Truphena is a member of a protected class in that she is an African female

from Kenya.


       3.      From August 6, 2018 until February 25, 2021 Truphena was employed as a

medical technologist by Genesis Medical Center at its Silvis, Illinois campus.


       4.      That this court has subject matter jurisdiction matter over this cause of action

pursuant to 29 USC §1331 and 42 USC §2000 e-1 et. seq.


       5.      That Truphena has timely filed her charge of discrimination with the Equal

Employment Opportunity Commission and has on May 21, 2021 received from the EEOC a right
                          4:21-cv-04134-SLD-JEH # 1             Page 2 of 3




to sue letter. Exhibit 1, a true and correct copy of the right to sue letter is attached hereto and

made a part of this pleading. Plaintiff has exhausted her administrative remedy prior to the filing

of this complaint.


        6.      That at all times relevant to this cause of action Truphena performed her job

duties in a manner in which met the legitimate non-discriminatory business expectations of her

employer Genesis Medical Center.


        7.      That on February 25, 2021 the defendant Genesis Medical Center terminated

Trumphena for allegedly committing her third red code violation within one year.


        8.      That Truphena did not commit a red code violation on February 19, 2021.

        9       That in the alternative that if Truphena did a commit red code violation she was

being treated differently than similarly situated white employees who had committed similar

errors to those of Trumphena and who were not disciplined for such actions.


        10.     That during the course of her employment with Genesis, Truphena was subjected

to more harsh treatment and discipline than other non-African employees


        11.     That as a direct result of the acts of national origin discrimination plaintiff has

sustained damages equal to her lost back pay, she is entitled to reinstatement of her former

position or in lieu thereof front pay, she is entitled to recover damages for the emotional distress

she sustained as the result of her working conditions and as the result of her termination and she

is entitled to recover her attorney’s fees and the costs of this action.


        12.     That the acts of Genesis were deliberately discriminatory in that Trumphena

brought to the attention of managers several occasions in which she was being treated with


                                                   2
                          4:21-cv-04134-SLD-JEH # 1           Page 3 of 3




hostility by managers or co-workers and nothing was done to stop such conduct thereby entitling

Truphena to recover punitive or exemplary damages against Genesis Medical Center.


       WHEREFORE, plaintiff Truphena Nyanchama hereby requests that this court enter

judgment in her favor and against the defendant Genesis Medical Center in an amount consisting

of her back pay, reinstatement to her former position or in lieu thereof front pay, an award of

compensatory damages for her emotional distress, an award of punitive damages plus an aware

of her attorney’s fees and the costs of this action.


PLAINTIFF REQUESTS A TRIAL BY JURY


                                                       Truphena Nyanchama, Plaintiff

                                                       /s/Stephen T. Fieweger

Stephen T. Fieweger
5157 Utica Ridge Road
Davenport, IA 52807
Phone: 563.424.1982
Fax: 563.424.1983
Email: sfieweger@fiewegerlaw.com




                                                   3
